Case 19-00207        Filed 03/10/20     Entered 03/10/20 15:26:17       Doc# 98     Page 1 of 17


                             UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF ALASKA

  In re:                                             Case No. 19-00207-GS
                                                     Chapter 11
  RODRIGUEZ INVESTMENTS, LLC,

                   Debtor.

      MEMORANDUM DECISION DENYING MOTION FOR RECONSIDERATION

           T. Edward Williams, counsel for the debtor, seeks reconsideration of the court’s Order

 Granting United States Trustee’s Motion for Disgorgement and Turnover (Order) (ECF No. 79) that

 requires Mr. Williams to turn over $22,577.00 to the debtor’s principal. For the reasons set forth

 below, the court will deny the request for reconsideration.

 A.        BACKGROUND

           The United States Trustee (UST) filed its Motion for Disgorgement and Turnover of Retainer

 (Motion to Disgorge) on September 16, 2019. ECF No. 47. The Motion to Disgorge is supported

 by a declaration from the debtor’s principal, Kisha Smaw (Smaw Declaration), and addresses the

 debtor’s retention of Mr. Williams to file and represent it within the debtor’s chapter 11 proceeding

 in Alaska. Mr. Williams is a New York attorney who practices in both New York and Colorado.

 His practice focuses on litigation and bankruptcy. Mr. Williams filed bankruptcy for the debtor

 Rodriguez Investments, LLC, on July 1, 2019. He filed his employment application on July 12,

 2019, and disclosed:

                  Williams, LLP has requested a retainer of $21,000.00 in the
                  preparation and filing of the within Chapter 11 bankruptcy. Debtor
                  expects to satisfy this amount soon, and, T. Edward Williams, in
                  compliance [with] AK LBR 2016-1(e)(1)[A]-[B], will deposit that
                  amount in a separate trust account and will give notice under AK
                  LBR 2016-1(e)(2)[A]-[B] of its disbursement.

 ECF No. 13, at 3. The UST objected to Mr. Williams’s employment. ECF No. 28.
Case 19-00207      Filed 03/10/20     Entered 03/10/20 15:26:17         Doc# 98      Page 2 of 17


        On July 24, 2019, the debtor filed schedules and a statement of financial affairs. ECF No.

 26. In response to Question 11 regarding payments related to bankruptcy made by the debtor or a

 person acting on behalf of the debtor within the year before the filing of the case, the debtor

 marked the box for “None.” Id. at p. 5.

        On August 1, 2019, the court entered its Order (1) Requiring Debtor’s Counsel to

 Associate with Local Counsel and (2) Setting Hearing on Application to Employ to associate

 with local counsel in time for the continued meeting of creditors scheduled for August 21, 2019.

 ECF No. 41.

        It was not until August 7, 2019, that Mr. Williams filed his Disclosure of Compensation

 of Attorney for Debtors. ECF No. 34. In it, Mr. Williams certified that he agreed to accept

 $21,000.00 for his representation of the debtor. Mr. Williams further disclosed that he had

 received the $21,000.00 prior to the filing from the debtor. Id. at pp. 1-2.

         Mr. Williams failed to associate with local counsel as required. Instead, at a hearing on

 his Application to Employ, Mr. Williams elected to withdraw his employment application. The

 court then entered an order denying his employment as counsel for the debtor-in-possession as

 withdrawn. ECF No. 50. The UST filed its Motion to Disgorge that same day.

        The Smaw Declaration filed in support of the Motion to Disgorge details a number of

 pre- and post-petition transfers from Ms. Smaw to Mr. Williams to fund his retainer. ECF No.

 51. Ms. Smaw paid Mr. Williams’s law firm through PayPal using her credit cards as follows:

                Date                   Credit Card             Amount
                June 25, 2019          Mastercard              $ 1,020.00
                June 28, 2019          Visa                    $ 4,000.00
                July 12, 2019          Mastercard              $ 8,577.00
                July 22, 2019          Visa                    $ 2,500.00
                July 26, 2019          Mastercard              $ 2,500.00

                                                  2
Case 19-00207      Filed 03/10/20     Entered 03/10/20 15:26:17         Doc# 98     Page 3 of 17


                Date                   Credit Card            Amount
                Aug. 1, 2019           Mastercard             $ 2,500.00
                Aug. 9, 2019           Mastercard             $ 2,500.00
                Total Paid                                    $23,597.00

 The UST sought turnover of the above payments for Mr. Williams’s legal services, arguing that

 the funds were property of the bankruptcy estate to which Mr. Williams had no prior claim or

 interest in light of the denial of his employment as counsel for the debtor-in-possession.

        The hearing was originally set for October 8, 2019, but Mr. Williams moved to continue

 the hearing. ECF No. 57. Mr. Williams also sought to strike the Smaw Declaration based on

 equitable estoppel, and raised his intention to use matters covered by the attorney-client privilege

 as part of his defense. ECF Nos. 58-59. The court declined to summarily strike the Smaw

 Declaration and left it for Mr. Williams to develop in his opposition to the Motion to Disgorge.

 ECF No. 63. The court granted the continuance, but held a status and scheduling conference to

 discuss the motion on October 8, 2019. Id. Mr. Williams appeared telephonically, but he had to

 leave shortly after the hearing commenced. As a result of the hearing, the court required Mr.

 Williams to provide the documents he wanted to use at the evidentiary hearing on the Motion to

 Disgorge to Ms. Smaw’s counsel and set another hearing to consider the attorney-client privilege

 issues. ECF No. 66.

        At the continued hearing held on October 18, 2019, the court heard from all interested

 parties including Mr. Williams. At this hearing, David Bundy appeared as personal counsel for

 Ms. Smaw individually. ECF No. 72. By this time, Mr. Williams had placed another of Ms.

 Smaw’s businesses, Hearts and Hands of Care, Inc. (Hearts and Hands), into chapter 11 as well.

 Hearts and Hands had retained counsel from Seattle, Thomas Buford, to represent it as debtor-in-



                                                  3
Case 19-00207      Filed 03/10/20     Entered 03/10/20 15:26:17        Doc# 98      Page 4 of 17


 possession, and moved within the instant case to dismiss the bankruptcy. ECF No. 52. Mr.

 Buford also participated telephonically in the October 18, 2019 hearing. ECF No. 72.

        Mr. Bundy advised the court that he had not received the documents as required by the

 court’s prior order, though he had been talking with Mr. Williams. Mr. Williams advised the

 court that he could email the documents to Mr. Bundy by the following Monday, October 21,

 2019. After considerable discussion regarding the appropriate manner to evaluate any attorney-

 client privilege, Ms. Smaw offered to waive the privilege to resolve the issue. To accommodate

 review of Mr. Williams’s documents to be offered, and the matters they concerned, the court

 gave Mr. Bundy until October 23, 2019, to file a written objection to disclosure of the documents

 or the information involved. Id. The court was clear, however, that based upon Ms. Smaw’s

 representation during the hearing, it deemed the privilege waived by Ms. Smaw subject to her

 timely filing an objection to preclude the express waiver. Absent any written objection from Ms.

 Smaw, through Mr. Bundy, the attorney-client privilege was deemed waived. In light of the

 waiver, the court scheduled additional briefing with Mr. Williams to file his opposition by

 October 28, 2019. The court set the Motion to Disgorge for evidentiary hearing on November 5,

 2019, at 1:30 p.m. Alaska time but did not issue a written order detailing the deadlines or the date

 of the evidentiary hearing. Id.

        Mr. Bundy did not file any objection to the waiver of the attorney-client privilege. As a

 result, the privilege was waived by Ms. Smaw on behalf of the debtor.

        On October 29, 2019, Mr. Williams filed his opposition to the Motion to Disgorge. ECF

 No. 73. The opposition explains that Ms. Smaw had retained Mr. Williams to investigate fraud

 relating to various hard money loans that had resulted in judgments against the debtor. Id. at p.


                                                  4
Case 19-00207      Filed 03/10/20     Entered 03/10/20 15:26:17       Doc# 98        Page 5 of 17


 1. Mr. Williams stated that he concluded the fraud claims had no merit, and recommended that

 Ms. Smaw, or her companies, proceed with bankruptcy. Ms. Smaw was unwilling to proceed

 with bankruptcy and paid him $1,020.00 via PayPal for his time billed on the fraud claims. Id. at

 p. 2.

         According to Mr. Williams, a couple of days later Ms. Smaw contacted him to explore

 bankruptcy for the debtor. But according to Mr. Williams, Ms. Smaw also informed him that she

 did not intend to “see the bankruptcy through, but wanted to declare bankruptcy to gauge the

 response of some of the hard money lenders.” Id. at p. 3. Mr. Williams said that Ms. Smaw

 continued to negotiate with her creditors, and the “[d]ocuments and other information necessary

 for moving the Rodriguez Investments LLC’s bankruptcy forward were not forthcoming until

 mid-July 2019.” Id. Nonetheless, the debtor filed its bankruptcy on July 1, 2019.

         As to payment for his services, Mr. Williams explained in his opposition:

                On July 16, 2019, the undersigned spoke with Ms. Smaw and
                indicated they would have to discuss because no one would believe
                the bankruptcies were real based on the amounts she had
                previously paid. Because Ms. Smaw had lost her daughter who was
                the inspiration for her going into business and because Ms. Smaw
                had also lost her father at the time, she and the undersigned were
                having this conversation, the undersigned thought it would be
                impolite to request money from Ms. Smaw. Consequently, instead
                of asking Ms. Smaw for money, the undersigned and Ms. Smaw
                agreed that Ms. Smaw would come up with $21,000.00 at a later
                date.

 Id. Mr. Williams argues that “[b]ecause the Debtor made no payment, there is no payment to

 disgorge.” Id. Rather he argued that the debtor was to make payments to him in the future.

         Mr. Williams’s opposition references a declaration from him filed in support of the

 opposition, but no declaration was included, or filed contemporaneously with, the opposition.


                                                 5
Case 19-00207      Filed 03/10/20      Entered 03/10/20 15:26:17        Doc# 98      Page 6 of 17


 Similarly, the opposition refers to attached exhibits, but no exhibits were included, or filed

 contemporaneously, with the opposition.

        On the date of the hearing, November 5, 2019, Mr. Williams did file a declaration. ECF

 No. 75. The declaration largely tracks the factual statements made in Mr. Williams’s opposition,

 including that Ms. Smaw agreed that the debtor would file for bankruptcy fully intending to

 dismiss the case at a later date. Id. at p. 2. Mr. Williams also stated that Ms. Smaw did not pay

 him for filing the petition and did not sign his Engagement Agreement until August 2019. Id.

 Mr. Williams further stated that in August 2019, Ms. Smaw agreed to pay him $21,000 in total

 for filing three bankruptcy cases including the debtor’s case. Id. at p. 3. He said that Ms. Smaw

 never paid him that amount. Id. Yet, Mr. Williams also stated in his declaration that PayPal

 took substantial fees out of Ms. Smaw’s payments, including “$249.03 from the pre-bankruptcy

 invoice paid by Ms. Smaw in the amount of $8,577.000. Other amounts paid by Ms. Smaw was

 [sic] subject to the same fees.” Id. Additionally, Mr. Williams noted that “other amounts paid to

 the undersigned was [sic] subject to costs such as printing and copying costs, legal research costs,

 and other similar costs incurred in representing Rodriguez Investments, LLC.” Id.

        The court conducted the evidentiary hearing on the Motion to Disgorge on November 5,

 2019. See ECF No. 47. Mr. Williams appeared by telephone. ECF No. 78. The assistant UST

 and Mr. Buford, appearing on behalf of Hearts and Hands, had traveled to Anchorage from

 Seattle to appear at the hearing and present evidence. Id. The UST called and examined Ms.

 Smaw and introduced six exhibits into evidence, including PayPal receipts from Ms. Smaw

 totaling $23,597.00 as previously described in her declaration. The UST also admitted into




                                                  6
Case 19-00207        Filed 03/10/20       Entered 03/10/20 15:26:17           Doc# 98       Page 7 of 17


 evidence the Engagement Agreement between the debtor and Mr. Williams dated June 23, 2019,

 that Mr. Williams says was not signed until August 2019.

         After approximately one hour of telephonic participation, Mr. Williams disconnected

 from the call. The court unsuccessfully attempted to reconnect with Mr. Williams. There is no

 evidence that Mr. Williams attempted to call into the court after he was disconnected. The

 hearing then proceeded without Mr. Williams’s continued participation. The next day, Mr.

 Williams filed a notice advising the court that he had been attending the hearing from an airport

 lounge in La Guardia Airport and his phone had overheated. ECF No. 76.

         On November 13, 2019, the court entered the Order, and set forth factual findings based

 on the evidence including the detail of the monies Ms. Smaw had paid to Mr. Williams through

 PayPal. Of that $23,597.00, the court found that $22,577.00 was paid to Mr. Williams for

 bankruptcy services, including the filing of the debtor’s bankruptcy case and representation

 within the bankruptcy.1 Because Mr. Williams was not employed as counsel for the debtor, he

 was ineligible to seek compensation for bankruptcy services. It necessarily follows that since the

 court had not approved Mr. Williams’s employment, no fee application was ever submitted and

 no payments for his services were ever approved. In short, Mr. Williams should be holding the

 $22,577.00 in his firm’s trust account pending further order of this court. For these reasons, the

 court concluded that Mr. Williams had no right to continue holding the funds paid to him as a

 retainer and was required to turn those funds over to Mr. Bundy pending further court order.




         1
           The court accepted that the initial payment of $1,020.00 was for legal services related to the fraud
 investigation rather than for representation of the debtor in bankruptcy.

                                                       7
Case 19-00207      Filed 03/10/20     Entered 03/10/20 15:26:17         Doc# 98     Page 8 of 17


        On November 25, 2019, Mr. Williams filed his Motion to Reconsider November 13,

 2019 Order (Motion to Reconsider). ECF No. 81. Mr. Williams argues that the Order is

 manifestly unjust, because (1) it “in effect acts as a default judgment against the undersigned,” id.

 at p. 3:15-16, and (2) was entered after Ms. Smaw invoked the attorney-client privilege,

 hampering Mr. Williams’s ability to defend himself against the relief requested in the Motion to

 Disgorge. Mr. Williams also contends that the court committed errors of fact, namely (1) the

 court made no findings about the amounts of the payments made by Ms. Smaw, and (2) the

 figure the court stated Mr. Williams was paid does not account for $686.41 in PayPal fees or

 $550.00 incurred for legal research costs.

        The UST opposed the Motion to Reconsider (Objection). ECF No. 90. Mr. Williams has

 filed his reply (Reply). ECF No. 91, as amended at ECF No. 92. Neither the Motion to

 Reconsider, nor the Reply, included any exhibits or declarations. However, attached to a

 proposed order on the Motion to Reconsider, Mr. Williams included a PayPal transaction history

 reflecting the challenged payments. ECF No. 85. The transaction history matches the dates and

 amounts of payments from Ms. Smaw to Mr. Williams’s law firm, though it also includes fees

 deducted by PayPal and the net amount received by the law firm.

        On January 13, 2020, the court entered its order taking the Motion to Reconsider under

 advisement, noting that no party requested oral argument. ECF No. 93.

 B.     ANALYSIS

        “A ‘motion to reconsider’ does not exist under the [Fed. R. Bankr. P.] and, when so

 asserted, it is treated as a motion under Fed.R.Civ.P. 59(e) made applicable by Fed. R. Bankr. P.

 9023.” Wallace v. Hayes (In re Wallace), 2013 WL 782721 at *2 (Bankr. D. Idaho Feb. 27,


                                                  8
Case 19-00207      Filed 03/10/20      Entered 03/10/20 15:26:17         Doc# 98     Page 9 of 17


 2013) (citing Hanson v. Finn (In re Curry and Sorenson, Inc.), 57 B.R. 824, 826–27 (B.A.P. 9th

 Cir. 1986)). A timely motion under Civil Rule 59(e) “tolls the time within which to file a notice

 of appeal of the underlying order until the order on reconsideration is entered.” Fadel v. DCB

 United LLC (In re Fadel), 492 B.R. 1, 18 (B.A.P. 9th Cir. 2013). Because the Order was entered

 on November 13, 2019, the Motion to Reconsider filed on November 20, 2019, was timely and is

 treated as a motion to alter or amend under Rule 59(e).

        “Since specific grounds for a motion to amend or alter [a judgment] are not listed in [Fed.

 R. Civ. P. 59(e)], the [trial] court enjoys considerable discretion in granting or denying” a motion

 under Fed. R. Civ. P. 59(e). Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011)

 (quoting McDowell v. Calderon, 197 F.3d 1253, 1254 n.1 (9th Cir. 1999)). The Ninth Circuit

 has instructed that “altering or amending a judgment under Rule 59(e) is an ‘extraordinary

 remedy’ usually available only when (1) the court committed manifest errors of law or fact, (2)

 the court is presented with newly discovered or previously unavailable evidence, (3) the decision

 was manifestly unjust, or (4) there is an intervening change in the controlling law.” Rishor v.

 Ferguson, 822 F.3d 482, 491-92 (9th Cir. 2016) (citing Herron, 634 F.3d at 1111); see also

 Smith v. Clark County School Dist., 727 F.3d 950, 955 (9th Cir. 2013) (quoting School Dist. No.

 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993)) (“A district court may properly reconsider

 its decision if it ‘(1) is presented with newly discovered evidence, (2) committed clear error or

 the initial decision was manifestly unjust, or (3) if there is an intervening change in controlling

 law.’”). Absent “highly unusual circumstances,” a motion for reconsideration should be denied if

 the above test is not satisfied. 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.

 1999). Finally, “[a] Rule 59(e) motion may not be used to raise arguments or present evidence


                                                   9
Case 19-00207      Filed 03/10/20      Entered 03/10/20 15:26:17          Doc# 98     Page 10 of 17


 for the first time when they could reasonably have been raised earlier in the litigation.” Kona

 Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (citing 389 Orange Street

 Partners, 179 F.3d at 665).

         1.      The Court’s November 13, 2019 Order is not Manifestly Unjust

         Mr. Williams has asserted two bases for reconsideration based on manifest injustice: (1)

 the Order “in effect acts as a default judgment against the undersigned,” ECF No. 81, p. 3:15-16,

 and (2) was entered after Ms. Smaw invoked the attorney-client privilege. “With respect to

 ‘manifest injustice’ various courts have observed the following:

                 There is no judicial consensus ... but several courts have applied
                 the Black’s Law Dictionary definition, which states that ‘manifest
                 injustice’ is an error in the trial court that is direct, obvious, and
                 observable, such as a defendant’s guilty plea that is involuntary or
                 that is based on a plea agreement that the prosecution rescinds. A
                 party may only be granted reconsideration based on manifest
                 injustice if the error is apparent to the point of being indisputable.
                 In order for a court to reconsider a decision due to ‘manifest
                 injustice,’ the record presented must be so patently unfair and
                 tainted that the error is manifestly clear to all who view it.

 FTI Consulting, Inc. v. Sweeney (In re Centaur, LLC), 2019 WL 2122952, at *3 (Bankr. D. Del.

 May 13, 2019) (quoting New Jersey Dept. of Environmental Protection v. Occidental Chemical

 Corp. (In re Maxus Energy Corp.), 571 B.R. 650, 655 (Bankr. D. Del. 2017)); see also In re Oak

 Park Calabasas Condominium Ass’n, 302 B.R. 682, 683 (Bankr. C.D. Cal. 2003) (“A ‘manifest

 injustice’ is defined as an error in the trial court that is direct, obvious, and observable, such as a

 defendant’s guilty plea that is involuntary or that is based on a plea agreement that the

 prosecution rescinds.”).

         Although Mr. Williams cites multiple cases in favor of his argument regarding manifest

 injustice, he does not explain how those cases mandate a finding that the Order constitutes

                                                   10
Case 19-00207         Filed 03/10/20   Entered 03/10/20 15:26:17        Doc# 98     Page 11 of 17


 indisputable error. For the reasons stated below, the court concludes that the Order is not

 manifestly unjust.

                 a.       The Entry of the Order is Not a De Facto Default Judgment

         In his Motion to Reconsider, Mr. Williams argues that “[t]he Court’s order in effect acts

 as a default judgment against the undersigned notwithstanding that the undersigned has actively

 participated in this case without issue.” ECF No. 81, at p. 3:15-17. The Order is not a default

 judgment. Mr. Williams was afforded the opportunity to oppose the Motion to Disgorge, and he

 did so. He raised arguments, including the attorney-client privilege, and attended hearings in

 furtherance of resolution of the Motion to Disgorge. While late-filed, he did file a declaration in

 support of his opposition. Moreover, he participated in the evidentiary hearing and was

 permitted to appear telephonically at that hearing rather than travel to Anchorage, Alaska in a

 bankruptcy case that he undertook to represent the debtor. Mr. Williams’s cell phone was

 disconnected after more than an hour of his participation in the November 5, 2019 hearing.

         Mr. Williams failed to fully participate for the duration of the evidentiary hearing. This is

 not an instance of default judgment. See generally FDIC v. Daily (In re Daily), 47 F.3d 365, 368

 (9th Cir. 1995); In re Hampton, 272 B.R. 1, 3 (Bankr. D. Wyo. 2001). Mr. Williams assumed the

 risks when he chose to appear telephonically at a long-standing evidentiary hearing. Moreover,

 there is still no explanation for why Mr. Williams did not attempt to contact the court to rejoin

 the proceeding after dropping the call. Mr. Williams’s active participation in this matter

 precludes his argument that he was defaulted. The Order was entered based on the merits of the

 Motion to Disgorge, after consideration of Mr. Williams’s opposition presented up to the point

 that he failed to participate in the hearing.


                                                  11
Case 19-00207        Filed 03/10/20   Entered 03/10/20 15:26:17        Doc# 98     Page 12 of 17


                b.       Ms. Smaw’s Alleged Invocation of the Attorney-Client Privilege is Not
                         Grounds for Reconsideration

        Mr. Williams contends he was prevented from fully presenting his opposition because

 Ms. Smaw sent him an email invoking the attorney-client privilege, thereby precluding key

 information regarding Mr. Williams’s fees. ECF No. 81, at p. 2. According to Mr. Williams,

 based upon Ms. Smaw’s email, and possibly through comments with her counsel as well, he

 decided not to disclose information to the court. He posits that his decision was made in part

 because the court’s discussion of the attorney-client privilege vis-a-vis Ms. Smaw at the October

 18, 2019 hearing in this matter was “not clear as to what happens when Ms. Smaw submits an

 objection” to the disclosure of protected information directly to Mr. Williams rather than the

 court. Id. at p. 4:25-26. Mr. Williams further argues that it would have been “imprudent” for

 him to rely on the audio recordings for clarity regarding his professed conundrum. Id. at p. 5:2-4.

        The court is unpersuaded by Mr. Williams’s arguments. First, he has not provided any

 evidence in support of his statements regarding Ms. Smaw’s alleged desire to invoke the

 attorney-client privilege. He has failed to provide a declaration to support his Motion to

 Reconsider, and has failed to attach the email from Ms. Smaw. In short, the court has not been

 provided with any evidence that Ms. Smaw objected to the waiver of the attorney-client privilege

 as to any documents whatsoever. The court is left with mere argument from Mr. Williams that is

 insufficient to establish a question of manifest injustice.

        Even if the court were to credit Mr. Williams’s argument despite the absence of evidence,

 the court does not share Mr. Williams’s professed confusion concerning Ms. Smaw’s waiver of

 the attorney-client privilege. Rather, at the October 18, 2019 hearing the court made it clear that

 the attorney-client privilege was waived unless Ms. Smaw, acting through Mr. Bundy, filed a

                                                  12
Case 19-00207       Filed 03/10/20      Entered 03/10/20 15:26:17           Doc# 98       Page 13 of 17


 written objection to the materials Mr. Williams produced. Ms. Smaw did not file a written

 objection. As a result, she waived any attorney-client privilege with Mr. Williams.

         Finally, equally problematic for Mr. Williams is that he failed to raise the issue in the

 opposition he filed after the purported email from Ms. Smaw. Mr. Williams also failed to

 mention the problem in the declaration he later submitted, or during the one hour that he attended

 the evidentiary hearing. Mr. Williams responds that it would have been improvident to rely upon

 audio recordings of the hearing and the court’s discussion of Ms. Smaw’s waiver of the attorney-

 client privilege. First, Mr. Williams attended the October 18, 2019 hearing, and raised no

 questions concerning the court’s construction of the debtor’s waiver of the attorney-client

 privilege. See ECF No. 78. But Mr. Williams then states in the Reply in a parenthetical that

 “[i]ndeed, the audio recordings do not mention Mr. Smaw’s husband, on whose behalf service

 was also rendered.”2 ECF No. 92, at p. 5:4-5. This statement strongly suggests that Mr.

 Williams listened to the audio recordings, which are available to the public from the case docket.

 He is charged with the knowledge of the court’s conclusion that Ms. Smaw waived the attorney-

 client privilege subject to her personal counsel filing a written objection by October 23, 2019.

         No such written objection was filed, and the privilege was waived. The court rejects any

 confusion on Mr. Williams’s part, especially in light of his failure to timely raise the matter. In

 sum, Mr. Williams’s arguments concerning any confusion as to the applicability of the attorney-

 client privilege ring hollow. He had every opportunity to raise any issues concerning the waiver


         2
           To the extent that Mr. Williams is now asserting that Ms. Smaw’s husband also controlled the
 waiver, the court rejects this contention. The client was Rodriguez Investments, LLC. Ms. Smaw is
 identified as the sole member and manager of Rodriguez Investments, LLC. ECF No. 26, at 13. Ms. Smaw
 controlled the attorney-client privilege. Mr. Bundy conceded this point during the October 18, 2019 hearing.


                                                     13
Case 19-00207      Filed 03/10/20        Entered 03/10/20 15:26:17      Doc# 98      Page 14 of 17


 of the privilege prior to entry of the Order. He did not. His failure to previously raise this issue

 precludes any finding that the court’s ruling was “so patently unfair and tainted that the error is

 manifestly clear to all who view it.”

        2.      The Court Did Not Commit Manifest Errors of Fact

        “Clear error occurs when ‘the reviewing court on the entire record is left with the definite

 and firm conviction that a mistake has been committed.’” Smith, 727 F.3d at 955 (quoting

 United States v. U.S. Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 92 L.Ed. 746 (1948)). In the

 Ninth Circuit, the tests for manifest injustice and manifest error are largely the same. See

 Greenspan v. Fieldstone Financial Management Group, LLC, 2018 WL 4945214, at *6 (D. Or.

 Aug. 22, 2018) (quoting Oak Park, 302 B.R. at 683) (“Notwithstanding that the commonly

 understood meanings of the words making up the phrase ‘manifest injustice’ suggest that

 manifest injustice would occur only when a party suffers clear and significant prejudice to or

 impairment of a protected right or interest, in fact the courts of the Ninth Circuit generally treat

 ‘manifest injustice’ as very nearly synonymous with ‘clear error,’ defining manifest injustice as

 any ‘error in the trial court that is direct, obvious and observable, such as a defendant’s guilty

 plea that is involuntary.’”). “Within the Ninth Circuit, courts...have looked to Black’s Law

 Dictionary, stating that [a] manifest error of fact...law must be one ‘that is plain and indisputable,

 and that amounts to a complete disregard of the...credible evidence in the record.’” Teamsters

 Local 617 Pension & Welfare Funds v. Apollo Grp., Inc., 282 F.R.D. 216, 231 (D. Ariz. 2012)

 (quoting Black’s Law Dictionary 563 (7th ed. 1999)) (internal citations and quotations omitted).

        Mr. Williams argues that the court committed manifest errors of fact with regard to (1)

 the amounts of the payments received by Mr. Williams from Ms. Smaw, and (2) the expenses


                                                  14
Case 19-00207     Filed 03/10/20     Entered 03/10/20 15:26:17        Doc# 98      Page 15 of 17


 Mr. Williams incurred in the course of his representation of the debtor. Again, the court points

 out that these arguments could have been raised before the Order was entered. In fact, as to the

 payments made by Ms. Smaw, Mr. Williams did raise the issue. Even now, the transaction

 history he has provided confirms the dates and gross amount Ms. Smaw paid to Mr. Williams’s

 law firm. Moreover, the court did not disregard the evidence presented by Mr. Williams with

 regard to the amount of the payments made by Ms. Smaw. Instead, the court weighed the

 evidence presented and found it unpersuasive. Mr. Williams’s “disagreement with the Court’s

 determination is not grounds for seeking reconsideration.” Lopez v. Cate, 2012 WL 1969050, at

 *2 (E.D. Cal. May 31, 2012) (quoting U.S. v. Westlands Water Dist., 134 F.Supp.2d 1111, 1131

 (E.D. Cal. 2001)).

        Mr. Williams continues to suggest that part of the funds received from Ms. Smaw were

 paid in satisfaction of work performed for her and her husband. Ms. Smaw did admit that the

 initial payment of $1,020.00 was paid for investigation of the debtor’s fraud claims prior to her

 decision to put the debtor into bankruptcy. She has testified, however, that the balance of the

 payments were to be for bankruptcy services. To this day Mr. Williams has failed to state what

 services were provided to Ms. Smaw and her husband individually. Rather, in his Motion to

 Reconsider, he simply states in a parenthetical that the “payments of $4,000.00 and $8,577.00

 were paid in satisfaction of [$]12,577.50 - which was for work performed for Ms. Smaw and her

 husband.” ECF No. 81 at p. 4. This statement is insufficient on reconsideration when Mr.

 Williams had every opportunity to set forth his position within his opposition and declaration.

 Moreover, the court notes that engagement letters and billing records are generally not subject to




                                                 15
Case 19-00207      Filed 03/10/20      Entered 03/10/20 15:26:17          Doc# 98     Page 16 of 17


 attorney-client privilege. Clarke v. Am. Comm. Nat. Bank, 974 F.2d 127, 129 (9th Cir. 1992); In

 re Hotels Nevada, LLC, 458 B.R. 560, 576 (Bankr. D. Nev. 2011).

         Mr. Williams also argues that the court has committed clear errors of fact by not reducing

 the total amounts of the transfers. He argues that the total amount must be reduced by $550.00

 for expenses paid to Bloomberg Law Legal Research from the $8,577.00 payment. Mr. Williams

 failed to raise this matter in his opposition or declaration. Rather, he raises the issue for the first

 time in the Motion to Reconsider. More importantly, Mr. Williams has provided no evidence in

 support of any payment to Bloomberg Law Legal Research. And to the extent this charge is for

 services provided to the debtor, no compensation has been approved. For these reasons, the court

 cannot reduce the amount to be disgorged by the $550.00 Mr. Williams states was paid to

 Bloomberg Law Legal Research.

         Finally, Mr. Williams argues that the court must at least deduct the fees PayPal deducted

 from the transfers. The fees for the six transfers at issue total $656.53 according to Mr.

 Williams. Mr. Williams has attached what appears to be a transaction history from PayPal as

 part of the documents filed with the Motion to Reconsider. And again, the court has reviewed

 Mr. Williams’s opposition and declaration. Neither document mentions that the PayPal amounts

 should be reduced for fees deducted. Fundamentally, the court could not have committed clear

 error as to the amounts of the transfers because Mr. Williams never raised the issue or placed any

 evidence before the court to establish the deductions from the PayPal payments. Similarly, Mr.

 Williams did not object to the admission of the PayPal documents submitted by the UST as

 evidence of the funds transferred to Mr. Williams, which did not include any deductions but

 simply recited the amount sent to his firm. Even now, there is no declaration or affidavit to


                                                   16
Case 19-00207      Filed 03/10/20     Entered 03/10/20 15:26:17         Doc# 98      Page 17 of 17


 authenticate the document. In short, he has failed to establish a clear error of fact or that the

 court’s decision was manifestly unjust.

 C.     CONCLUSION

        For the reasons stated above, the court will issue a separate order denying the Motion to

 Reconsider November 13, 2019 Order. (ECF No. 81).

        DATED: March 10, 2020

                                                        BY THE COURT

                                                         /s/ Gary Spraker
                                                        GARY SPRAKER
                                                        United States Bankruptcy Judge

 Serve: T.E. Williams, Esq.
        K. Perkins, Esq.
        U.S. Trustee
        ECF Participants per NEF




                                                  17
